Case: 21-11079    Document: 00516537501       Page: 1    Date Filed: 11/08/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                               No. 21-11079                     November 8, 2022
                             Summary Calendar
                                                                  Lyle W. Cayce
                                                                       Clerk
   Jackie Gaff, also known as Jackie Goff,

                                                        Plaintiff—Appellant,

                                    versus

   MSNI Advantage, L.P.; Karissa Happe Jones, also known as
   Krissie; Tyler Happe; Main Street Associates,
   Incorporated; Main Street Asset Solutions,
   Incorporated; PHH Mortgage Corporation; PHH
   Corporation; Ocwen Loan Servicing, L.L.C.; Ocwen
   Financial Corporation; Sebring Capital Partners, L.P.;
   U.S. Bank National Association; Bank of America, N.A.;
   JP Morgan Chase Bank, N.A.; Ally Financial,
   Incorporated; Ronald Happe; U.S. Bank National
   Association, as Trustee, successor in interest to Bank of America
   National Association, as Trustee, successor by merger to LaSalle
   Bank National Association, as Trustee for Residential
   Asset Mortgage Products, Inc. Mortgage Asset-Backed
   Pass Through Certificates, Series 2007-RP1,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 4:20-CV-644
Case: 21-11079      Document: 00516537501           Page: 2    Date Filed: 11/08/2022

                                     No. 21-11079


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Jackie Gaff filed a pro se civil action against numerous defendants in
   Texas state court raising various claims concerning a foreclosure sale of real
   property located in Fort Worth, Texas. MSNI Advantage, L.P. filed a notice
   of removal based on diversity jurisdiction and federal question jurisdiction.
   The district court denied Gaff’s motion to remand and ultimately granted the
   defendants’ motions to dismiss her third amended complaint with prejudice
   for failure to state a claim pursuant to Federal Rule of Civil Procedure
   12(b)(6).
          On appeal, Gaff first argues that the removal of the case to federal
   court was improper because diversity jurisdiction did not exist, all defendants
   did not consent to removal, and the district court should have abstained from
   exercising jurisdiction under Younger v. Harris, 401 U.S. 37 (1971). The
   district court did not err in finding that diversity jurisdiction existed as Gaff
   was a citizen of Louisiana and all defendants were either individuals
   domiciled in California or business entities that were incorporated and had
   their principal places of business outside of Louisiana. See 28 U.S.C.
   § 1441(b)(2); Acuna v. Brown & Root Inc., 200 F.3d 335, 339 (5th Cir. 2000);
   see also Smallwood v. Illinois Cent. R. Co., 385 F.3d 568, 572 (5th Cir. 2004).
   In addition, the district court had federal question jurisdiction because Gaff’s
   amended state court complaint alleged claims based on federal law. See
   Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). Contrary to Gaff’s
   argument, the defendants had not been served with her amended complaint
   at the time the notice of removal was filed and, therefore, consent of all
   defendants was not required to remove the case to federal court. See Miranti



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 21-11079        Document: 00516537501              Page: 3      Date Filed: 11/08/2022




                                         No. 21-11079


   v. Lee, 3 F.3d 925, 929 (5th Cir. 1993). Further, the district court did not err
   in refusing to abstain from exercising jurisdiction under Younger because
   there was no ongoing state judicial proceeding. See Ankenbrandt v. Richards,
   504 U.S. 689, 705 (1992).
           In addition, Gaff argues that the district court should have remanded
   the case to state court under the Rooker-Feldman 1 doctrine and that MSNI
   Advantage did not transmit a complete and accurate record as required by 28
   U.S.C. § 1446. Gaff raised these arguments in her motion to vacate, which
   was filed more than 28 days after entry of judgment, and she did not file an
   amended or new notice of appeal from the denial of this postjudgment
   motion. We therefore do not have jurisdiction to review the denial of Gaff’s
   motion to vacate and the arguments raised therein. See Fed. R. App. P.
   4(a)(4)(B)(ii); Williams v. Chater, 87 F.3d 702, 705 (5th Cir. 1996).
           To the extent Gaff challenges the district court’s jurisdiction based on
   her contention that the defendants lacked standing because they falsified
   documents and committed fraud on the court, this claim lacks merit as the
   plaintiff is the party who must have standing to establish jurisdiction. See
   Hollingsworth v. Perry, 570 U.S. 693, 704-05 (2013).
           Gaff also contends that the district court erred in denying her motion
   for entry of a default judgment. However, she was not entitled to a default
   judgment as a matter of right, even if the defendants were technically in
   default. See Lewis v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001). Moreover,
   because the defendants had not been properly served with her amended
   complaint at the time the notice of removal was filed and because the
   defendants were not unresponsive, this case does not present the type of


           1
            See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co.,
   263 U.S. 413 (1923).




                                               3
Case: 21-11079      Document: 00516537501            Page: 4      Date Filed: 11/08/2022




                                      No. 21-11079


   extreme situation warranting the entry of a default judgment. See Sun Bank
   of Ocala v. Pelican Homestead & Sav. Ass’n, 874 F.2d 274, 276 (5th Cir. 1989).
   Accordingly, Gaff has not shown the district court abused its discretion in
   denying her motion for default judgment. See Lewis, 236 F.3d at 767.
          Also on appeal, Gaff contends that the district court erred in
   dismissing her third amended complaint for failure to state a claim. The
   district court dismissed Gaff’s complaint because the only well-pleaded
   claims, which concerned fraudulent dealings around 2007 and an illegal
   foreclosure in 2014, were not filed within the applicable limitations period
   and therefore were not plausible. Although she mentioned a nonjudicial
   foreclosure set for June 2, 2020 in her third amended complaint, the district
   court did not err in finding that her complaint did not provide notice of a
   claim concerning a June 2020 foreclosure. See Heinze v. Tesco Corp., 971 F.3d
   475, 479 (5th Cir. 2020); see also Fed. R. Civ. P. 8(a). Gaff does not
   identify any error in the district court’s determination that her claims
   concerning fraudulent dealings in 2007 and the wrongful foreclosure in 2014
   were time barred and, therefore, she has abandoned this issue on appeal by
   failing to brief it adequately. See Brinkmann v. Dallas Cnty. Deputy Sheriff
   Abner, 813 F.2d 744, 748 (5th Cir. 1987). The district court also did not err
   in rejecting Gaff’s argument that the limitations period should be equitably
   tolled, as she did not show that she was “actively misled by the defendant
   about the cause of action or [was] prevented in some extraordinary way from
   asserting [her] rights.” Ramirez v. City of San Antonio, 312 F.3d 178, 183 (5th
   Cir. 2002). In addition, Gaff has not shown that the district court failed to
   consider any specific exhibits, nor has she explained how the court’s alleged
   failure to consider specific exhibits affected its decision.
          Gaff also maintains that the defendants committed fraud on the court.
   As to her stand-alone claims of fraud, the district court’s determination that
   Gaff’s third amended complaint failed to state a claim was based solely on the



                                           4
Case: 21-11079      Document: 00516537501            Page: 5    Date Filed: 11/08/2022




                                      No. 21-11079


   allegations made in that complaint. See Ashcroft v. Iqbal, 556 U.S. 662, 678
   (2009); Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013). Therefore, any
   documents submitted by the defendants did not have any bearing on the
   district court’s determination that Gaff’s complaint failed to state claim a
   upon which relief may be granted. See Iqbal, 556 U.S. at 678; Rogers, 709 F.3d
   at 407. As to her contention that the defendants committed fraud on the
   court, see Fed. R. Civ. P. 60(b)(3), (d)(3), Gaff raised this claim in her
   motion to vacate. As explained above, this court’s jurisdiction does not
   extend to a review of that ruling. See Fed. R. App. P. 4(a)(4)(B)(ii);
   Williams, 87 F.3d at 705. Likewise, this court does not have jurisdiction to
   review Gaff’s claim, presented in her motion to vacate, that the district court
   judge was biased and should have recused himself. See Fed. R. App. P.
   4(a)(4)(B)(ii); Williams, 87 F.3d at 705.
          In addition, Gaff challenges the district court’s failure to order the
   defendants to respond to her requests for admission. However, Gaff was not
   entitled to discovery prior to the district court’s ruling on whether her claim
   should be dismissed pursuant to Rule 12(b)(6). See Sw. Bell Tel., LP v. City
   of Houston, 529 F.3d 257, 263 (5th Cir. 2008). Therefore, she has not shown
   that the district court’s discovery ruling, or lack thereof, was arbitrary or
   clearly unreasonable. See Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812,
   817 (5th Cir. 2004).
          For the first time on appeal, Gaff argues that her constitutional rights
   were violated by the wrongful seizure of her property, the nonjudicial
   foreclosure without notice, and the district court’s order concerning her
   requests for admission. This court will generally not consider a new claim
   raised for the first time on appeal in a civil action. See Leverette v. Louisville
   Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999). We therefore will not consider
   these claims. See id.




                                           5
Case: 21-11079    Document: 00516537501         Page: 6   Date Filed: 11/08/2022




                                 No. 21-11079


         For these reasons, the district court’s judgment is AFFIRMED.
   Gaff’s motions for judicial notice are DENIED.




                                      6